Citation Nr: 0206339	
Decision Date: 06/14/02    Archive Date: 06/20/02

DOCKET NO.  99-06 232A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether the appellant's request for waiver of recovery of an 
overpayment of nonservice-connected disability pension 
benefits in the amount of $8,080.00 was timely filed.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. L. Wright, Counsel


INTRODUCTION

The veteran had active service from January 1942 to December 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1998 decision of the St. 
Paul, Minnesota, Department of Veterans Affairs (VA) Debt 
Management Center Committee on Waivers and Compromises.  The 
claims file was subsequently transferred to the Waco, Texas, 
VA Regional Office (RO), and the Waco, Texas, VA RO developed 
this case on appeal.

In October 2000, the Board remanded this case for development 
of VA records in the possession of VA Debt Management Center 
(DMC) in St. Paul, Minnesota as mandated by OF BULLETIN, 
99.GC1.04, May 14, 1999.  The case has now returned for 
appellate consideration.


FINDINGS OF FACT

1.  All evidence required for an equitable decision on the 
issue on appeal has been obtained.

2.  On March 19, 1992, the appellant was informed in writing 
of an overpayment of VA nonservice-connected disability 
pension benefits in the amount of $8,080.00 and his appellate 
and waiver rights.

3.  A request for waiver of recovery of the overpayment of VA 
nonservice-connected disability pension benefits in the 
amount of $8,080.00 was received by the VA no earlier than 
October 11, 1992.


CONCLUSION OF LAW

A timely request for waiver of recovery of an overpayment of 
VA nonservice-connected disability pension benefits in the 
amount of $8,080.00 was not received.  38 U.S.C.A. § 5302(a) 
(West 1991 & Supp. 2001); 38 C.F.R. § 1.963 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

In an October 8, 1991, letter, the RO proposed to reduce the 
veteran's nonservice-connected disability pension benefits to 
zero dollars per month, effective February 1, 1989, on the 
basis that the veteran had excessive countable income in 
1989.  It was noted that the adjustment would result in an 
overpayment of benefits previously paid.  It was also 
indicated that, if the proposed decision were implemented, 
the veteran would be notified of the exact amount of the 
overpayment and given information about repayment.

The RO informed the veteran by a March 6, 1992, letter that 
his nonservice-connected disability pension benefits were 
reduced to zero dollars per month, effective February 1, 
1989, on the basis that he had had excessive countable income 
in 1989.  He was advised that the adjustment resulted in an 
overpayment of benefits and that he would be informed shortly 
of the exact amount of the overpayment and given information 
about repayment.

In a March 19, 1992, letter, the RO informed the veteran that 
his claim for a special monthly pension had been denied.  
This is the only letter of record dated March 19, 1992.

In a statement dated October 11, 1992, prepared by the 
veteran's spouse and apparently received on October 13, 1992 
by the office Texas Veterans Commission (the veteran's 
representative), located at the RO, the veteran indicated 
that it would be a burden to try to repay the overpayment.  
In a November 23, 1992, statement also prepared by his 
spouse, the veteran again noted that it was impossible to 
repay the overpayment and referred to forms received from the 
DMC.  

In a January 4, 1993, letter, the DMC informed the veteran 
that his request for a waiver of overpayment of nonservice-
connected disability pension benefits could not be considered 
because his claim for a waiver was not timely filed.  
Specifically, it was noted that the original letter informing 
him of the debt was mailed on March 19, 1992, and that in 
that letter he was informed that he had 180 days to request a 
waiver.  It was indicated that the request for a waiver was 
not received until December 1992, which was after the 180-day 
period.  Neither the March 13, 1992 letter nor the request 
for a waiver received in December 1992 is of record.

In a September 1994 statement of the veteran, which was 
prepared by his spouse, it was noted that they sent 
correspondence in 1992, 1993, and January 1994 regarding the 
overpayment, and that it was impossible for the veteran to 
repay the overpayment.  Other than photocopies of letters 
dated in October and November 1992, the referenced 
correspondence is not of record.

In a September 1997 statement of the veteran, which was also 
prepared by his spouse, it was noted that he had been 
receiving letters about an overpayment in the amount of 
$8,080.00 since March 1992 when he stopped receiving 
nonservice-connected disability pension benefits.

In a November 1998 decision, the DMC's Committee on Waivers 
and Compromises denied the application for a waiver on the 
basis that the application was not received within 180 days 
from the date of notification of the indebtedness.  It was 
noted that, according to the DMC CAROLS letter screen, the 
veteran was notified of his waiver rights by a letter dated 
March 19, 1992, and the date of the request for waiver was 
October 16, 1998.  Documentation of the request for a waiver 
on October 16, 1998, is not of record.

On February 4, 1999, the RO received a statement from the 
veteran, which was prepared by his spouse, regarding the 
matter of the overpayment.

In an April 1999 VA Form 9, it was noted that the veteran 
originally requested a waiver in October 1992, that another 
request was made on November 23, 1992, and that requests were 
again made every year from 1994 to 1998.

The Board remanded this case in October 2000 in order to 
clarify the DMC's role in notifying the veteran of his 
overpayment and his appellate rights.  By letter of January 
2001, the RO requested that the veteran submit copies of all 
correspondence between himself and the DMC regarding his 
overpayment and request for waiver of recovery.  A similar 
request was made of the DMC.  The Chief of Operations at the 
DMC responded in April 2001.  He certified that a first 
demand letter regarding the overpayment and notification of 
the veteran's appellate rights was sent to the veteran on 
March 19, 1992.  It was noted that this letter had not been 
returned by the United States Postal Service as 
undeliverable.  Attached to this certification was a copy of 
a computer printout that verified a letter discussing the 
veteran's VA indebtedness, in the amount of $8,080.00, had 
been sent to his address of record on March 19, 1992.  Also 
included with the certification was a copy of a form letter 
used to notify beneficiaries of an overpayment and need for 
its collection.  The letter explained that under certain 
circumstances a request to waive part or all of the debt 
could be granted but that the right to request a waiver only 
lasted for 180 days.  


II.  Analysis

Initially, the Board is satisfied that all relevant facts 
have been properly developed and no further assistance to the 
appellant is required in order to comply with the duty to 
assist.  It is recognized by the Board the duty to assist 
provisions at 38 U.S.C.A. §§ 5103 and 5103A (West Supp. 2001) 
did not become effective until the fall of 2000.  See 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§  3(a), 114 Stat. 2096, 2097-98 (2000).  It is also noted by 
the Board that VA released a final rule on August 29, 2001, 
that published VA regulations based on the recent provisions 
of the VCAA.  See 66 Fed.Reg. 45,620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).  The commentary associated with these new 
regulations clearly indicates that the scope of the final 
rule applies only to claims for benefits that are governed by 
38 C.F.R. Part 3.  See 66 Fed.Reg. 45,620, 45,629 (Aug. 29, 
2001).  As the current issue will be decided under 
regulations found in Part 1 of the 38 C.F.R., the new 
regulations have no application to the question of waiver.  
Additionally, the United States Court of Appeals for Veterans 
Claims (Court) held in a recent decision that the VCAA is not 
applicable to the waiver provisions in Chapter 53 of Title 38 
of the United States Code.  See Barger v. Principi, No. 97-
1775, 2002 U.S. App. Vet. Claims LEXIS 381, *14-15 (May 24, 
2002).  Thus, the requirements of U.S.C.A. §§ 5103 and 5103A 
are not for application in the current case.  The Board does 
find that the development conducted by the RO in this case 
fully meets the requirements of the old provisions of 
38 U.S.C.A. § 5107 (West 1991).  The RO has appropriately 
notified the veteran of the applicable law and regulations, 
and the reasons and bases for its denial, in its statement of 
case (SOC) of March 1999 and the supplemental statement of 
the case (SSOC) of April 2001.  The veteran was provided with 
the opportunity to request a hearing before VA on the VA Form 
9 (Substantive Appeal) he submitted in April 1999.  However, 
he specifically indicated that he did not wish to have such a 
hearing.

In the remand of April 2001, the Board requested development 
in regard to VA letters to the veteran notifying him of the 
amount of his indebtedness and his right to a waiver of 
recovery.  The RO has contacted both the veteran and the DMC 
and obtained the available evidence regarding these matters.  
Therefore, the Board finds that the RO has fully complied 
with its remand instructions.  See Stegall v. West, 11 Vet. 
App. 268 (1998). 

Based on the above analysis, and as the veteran has been 
provided with the opportunity to present evidence and 
arguments on his behalf and availed himself of those 
opportunities, appellate review is appropriate at this time.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).

In essence the veteran contends that the overpayment should 
be waived, as such action would result in undue financial 
hardship on him and his family.  There have not been any 
arguments presented regarding the creation of the overpayment 
or any specific arguments regarding the timeliness of the 
waiver request. 

There shall be no recovery of payments or overpayments (or 
any interest thereon) of any benefits under any of the laws 
administered by the Secretary whenever the Secretary 
determines that recovery would be against equity and good 
conscience, if an application for relief is made within 180 
days from the date of notification of the indebtedness by the 
Secretary to the payee, or within such longer period as the 
Secretary determines is reasonable in a case in which the 
payee demonstrates to the satisfaction of the Secretary that 
such notification was not actually received by such payee 
within a reasonable period after such date.  38 U.S.C.A. § 
5302(a) (West 1991 & Supp. 2001).  The provisions of 38 
C.F.R. § 1.963(a) (2001) clarify that recovery of 
overpayments of any benefits made under laws administered by 
the VA shall be waived if there is no indication of fraud, 
misrepresentation, or bad faith on the part of the person or 
persons having an interest in obtaining the waiver and 
recovery of the indebtedness from the payee who received such 
benefits would be against equity and good conscience.  A 
request (application) for waiver of recovery of an 
indebtedness under this section shall only be considered if: 
(1) the application was made within 2 years following the 
date of a notice of indebtedness issued on or before March 
31, 1983, by the VA to the debtor, or (2) the application was 
made within 180 days following the date of a notice of 
indebtedness issued on or after April 1, 1983, by the VA to 
the debtor.  The 180 day period may be extended if the 
individual requesting waiver demonstrated to the Chairperson 
of the Committee on Waivers and Compromises that, as a result 
of an error by either VA or the postal authorities, or due to 
other circumstances beyond the debtor's control, there was a 
delay in such individual's receipt of the notification of 
indebtedness beyond the time customarily required for mailing 
(including forwarding).  If the requester does substantiate 
that there was such a delay in the receipt of the notice of 
indebtedness, the Chairperson shall direct that the 180 day 
period be computed from the date of the requester's actual 
receipt of the notice of indebtedness.  38 U.S.C.A. 
§ 5302(a); 38 C.F.R. § 1.963(b).

The earliest correspondence that could be construed as a 
request or application for waiver of recovery of the 
veteran's indebtedness is the (photocopied) statement dated 
October 11, 1992, and stamped as received on October 13, 1992 
by the office of the organization then representing the 
veteran.  The original statement is not in the file.  
However, even assuming that the statement was received by the 
RO on the earliest possible date, which is October 11, 1992, 
the date the statement purports to have been signed, that was 
more than 180 days after VA's notification of the amount of 
the veteran's indebtedness and of his right to request a 
waiver of recovery.  

The actual letter sent to the veteran by the DMC providing 
such notification is not of record.  According to a bulletin 
issued in May 1999 by VA's Office of Financial Policy of the 
Veterans Benefit Administration, procedures were announced 
regarding the verification of the DMC's notification of 
indebtedness and appellate rights to veterans.  This bulletin 
stated that "[e]ffective immediately," in any waiver decision 
involving a debt under the DMC's jurisdiction "where 
timeliness of the waiver request is at issue," the DMC will 
provide verification of the date on which the initial notice 
of indebtedness and the right to request waiver were 
dispatched by the DMC to the debtor.  The bulletin provides 
that, upon the RO's request, the DMC will provide (1) a 
signed, written certification from DMC identifying the date 
of dispatch of the notice, (2) a printout of the CAROLS 
(Centralized Accounts Receivable Online System) computer 
screen indicating the date of dispatch of the notice letter, 
(3) a statement that explains the details of the screen, (4) 
a copy of the type of the form letter sent to the debtor, and 
(5) a copy of any correspondence received from the debtor.  
Finally, this bulletin states that the RO "will refer to 
these items in any decision concerning the timeliness of the 
debtor's waiver request."  See OF BULLETIN 99.GC1.04, May 14, 
1999.

It appears that both the RO and the DMC have fully complied 
with the mandates of this bulletin.  The DMC has confirmed 
that the initial notification of indebtedness and appellate 
rights was sent to the veteran on March 19, 1992.  The DMC 
has also confirmed that this letter was sent to the 
appropriate address as the address noted by the DMC's 
confirmation in April 2001 is the same as the address 
reported by the veteran in statements (VA Form 21-4138) 
submitted to the RO in September 1991 and March 1993.  In 
fact, the record reflects that the veteran has resided at the 
same address since at least early 1988 and apparently still 
resides there.  

The veteran had 180 days in which to file a timely request 
for waiver, and he was clearly informed of this time 
limitation in the letter issued by the DMC in March 1992.  It 
is determined by the Board that the notification of the time 
limit provided in the March 1992 letter is fully compliant 
with the notification requirements at 38 U.S.C.A. § 5302(a).  
In fact, the provisions of the March 1992 letter are 
substantially the same as those upheld by the Court as 
adequate notification in a recent waiver case.  See Barger at 
*10-14.

The veteran has cited to his emotional and physical 
disabilities in connection with his claim for waiver.  
However, such disabilities do not allow for an extension of 
the time limits for filling a timely claim under 38 U.S.C.A. 
§ 5302(a) and 38 C.F.R. § 1.963.  See Barger at *9-10 (Court 
ruled there is no exception provided under 38 U.S.C.A. 
§ 5302(a) or 38 C.F.R. § 1.963(b)(2) where appellant received 
notice, but did not file a timely request for waiver due to 
an illness such as a mental disability).  The regulations as 
cited above, do not provide for extension of the time limit 
to submit a waiver request absent proof that that a claimant 
actually failed to receive notice.  In this case it has not 
been alleged or shown that he did not receive the March 1992 
notification letter from DMC or that such was received beyond 
the time customarily required for mailing; nor has it been 
shown that he was incapable of responding during the 180 
period.  

Based on the above, the Board finds that on March 19, 1992 
the appropriate notification was issued to the veteran, at 
his last reported address, of the amount of his VA 
indebtedness and his right to request a waiver of the 
recovery of this indebtedness within 180 days.  He did not 
submit a timely request for waiver of recovery of the 
overpayment of pension benefits in the amount of $8,080.00 
and has not offered any argument as to why his application 
for waiver was not timely.  As the veteran has not submitted 
a timely application for waiver of recovery of his VA 
indebtedness, the principles of equity and good conscience 
are not for consideration.  

While the Board is sympathetic to the veteran's 
circumstances, he does not meet the basic eligibility 
requirements for waiver of recovery of an indebtedness under 
38 U.S.C.A. § 5302(a) and 38 C.F.R. § 1.963.  Indeed, he is 
not eligible as a matter of law.  Where the law and not the 
evidence is dispositive of an appellant's claim, the claim 
must be denied because of the absence of legal merit or the 
lack of entitlement under the law.  See Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  In addition, the Board is 
specifically prohibited from granting equitable relief 
outside of that authorized by law or regulation.  See 
38 U.S.C.A. § 503; see also Darrow v. Derwinski, 2 Vet. App. 
303 (1992).


ORDER

As the veteran did not timely apply for waiver of recovery of 
an overpayment of nonservice-connected pension benefits in 
the amount of $8,080.00, the appeal with respect to this 
matter is denied.



		
	JANE E. SHARP
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

